Citation Nr: 1642800	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-27 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral edema of the lower extremities.

2.  Entitlement to service connection for bilateral peripheral edema of the lower extremities.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to October 1997, in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the Veteran's claim for service connection for peripheral edema of the lower extremities.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the March 1998 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for peripheral edema of the lower extremities.  
3.  The Veteran's peripheral edema of the lower extremities is related to her active duty service.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied service connection for peripheral edema of the lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
	
2.  The evidence received since the March 1998 rating decision is new and material, and the claim for service connection for peripheral edema of the lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Peripheral edema of the lower extremities was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In March 1998, the RO denied service connection for peripheral edema of the lower extremities, finding that the Veteran did not have a current disability.  Specifically, the RO noted that she had a history of swelling in the lower extremities, but no confirmed disability to explain these symptoms.  The Veteran was provided notice of this decision and her appellate rights, but she did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the March 1998 rating decision, the Veteran's service treatment records and a February 1998 VA examination report were of record.  

The Veteran's February 1997 enlistment examination indicates that her lower extremities were normal.  It was noted that she had moderate pes planus of the feet that was asymptomatic.  A September 11, 1997, record indicates that the Veteran complained of a two-day history of right knee pain; there was tenderness to palpation of the medial tibia plateau.  An X-ray of the right tibia and fibula showed no evidence of fracture, arthritis, or inflammatory change.  A September 24, 1997, record indicates that the Veteran had continued pain in the right knee and abnormal swelling in the right leg and calf.  There was tenderness to palpation of the medial tibia plateau and 1+ pitting edema.  The assessment was peripheral edema and a note was made to rule out medial tibia plateau fracture.  A September 25, 1997, bone scan showed findings consistent with a severe stress fracture of the right medial tibial plateau and a very mild stress fracture of the left medial tibial plateau.  A September 28, 1997, record indicates that the assessment was bilateral dependent edema and it was noted that this condition existed prior to service.  The Entrance Physical Standards Board Proceedings indicates that the Veteran had a four-week history of peripheral edema of the lower extremities that prevented her from training.  It was recommended that she be separated from service for failure to meet medical procurement standards.  

During a February 1998 VA examination, the Veteran reported that she twisted her right knee during service and developed pain and swelling both legs.  She said that she was found to have a fracture just below the knees, bilaterally, and that her symptoms persisted.  After service, she stated that there was nothing significant except that she continued to have swelling from the knees down, mostly in the evenings.  On examination, there was minimal peripheral edema bilaterally at the level of the distal calves and ankles.  The feet were of normal shape without deformities.  X-rays of the knees, tibias, fibulas, and ankles were normal.  The examiner indicated that the etiology of the peripheral edema was undetermined.

The evidence received after the March 1998 rating decision includes treatment records that show diagnoses of lymphedema and venous insufficiency.  In March 2010, Dr. R.S. (initials used to protect privacy) indicated that the Veteran had lymphedema of the lower extremities and opined that it "very likely" developed in service and was aggravated due to the rigorous exercises required in basic training.  An August 2010 VA examiner indicated that the Veteran had bilateral deep venous insufficiency and opined that the peripheral edema she had during service was related to this condition.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  Specifically, the new evidence indicates that the Veteran may have a current disorder associated with symptoms of peripheral edema and that it may be related to her military service.  This new evidence relates to previously unestablished facts.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a peripheral edema of the lower extremities.  

Claim for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran contends that her peripheral edema of the lower extremities was incurred in and is related to her military service.  Specifically, she asserts that peripheral edema was caused by the rigors of basic training. 

As noted above, the Veteran's February 1997 enlistment examination indicates that her lower extremities were normal.  In September 1997, she complained of knee pain and abnormal swelling in the right leg and calf.  There was tenderness to palpation of the medial tibia plateau and 1+ pitting edema.  The assessment was peripheral edema and a note was made to rule out medial tibia plateau fracture.  A bone scan showed findings consistent with a severe stress fracture of the right medial tibial plateau and a very mild stress fracture of the left medial tibial plateau.  The assessment was that the Veteran had bilateral dependent edema that existed prior to service.  The Entrance Physical Standards Board Proceedings indicates that the Veteran had a four-week history of peripheral edema of the lower extremities that prevented her from training.  It was recommended that she be separated from service for failure to meet medical procurement standards.  

After service, lay statements from the Veteran and her friends and family indicate that she continued to have problems with swelling in her legs.  Similar to varicose veins, the Board finds that swelling of the Veteran's lower extremities is capable of lay observation.  The Veteran is competent to attest that she continued to have lower extremity swelling after service.  The Board finds no reason to doubt the credibility of these statements.  

A November 2009 VA examiner opined that that it was less likely than not that the Veteran's current peripheral edema was caused by or a result of the stress fractures that she had while on active duty.  However, the examiner also opined that the Veteran had peripheral edema prior to service.  As noted above, the Veteran's enlistment examination showed that her lower extremities were normal.  Although it was later noted that the peripheral edema existed prior to service, there was no rationale provided for this conclusion.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").     

As the Veteran is presumed to have been in sound condition at enlistment, clear and unmistakable evidence is required to rebut this presumption.  Clear and unmistakable evidence has not been shown here.  The claims file does not contain any medical records documenting peripheral edema prior to service.  Moreover, the lay statements from the Veteran and her friends and family indicate that she did not have any problems with peripheral edema prior to service.  Based on the foregoing, the Board finds that the November 2009 VA examiner's opinion has limited probative value.  

In March 2010, Dr. S. indicated that the Veteran had been diagnosed with stage II lymphedema and that it was "very likely" that this problem developed during service or was aggravated due to the rigorous exercises required in basic training.  He explained that repeated hard impact slows lymph movement.  He further opined that lymphedema was "most likely" the Veteran's problem during basic training, noting that pitting edema occurs in the early stages of lymphedema and that she has since advanced to stage II.  

An August 2010 VA examiner indicated that the Veteran had bilateral deep venous insufficiency with venous stasis and peripheral edema.  The VA examiner further opined that it was at least as likely as not that the Veteran's current claimed peripheral edema of the lower extremities was the same as the peripheral edema that was shown in service and the result of her military service.   

The Board finds that the opinions by Dr. S. and the August 2010 VA examiner are probative evidence of a link between the Veteran's current peripheral edema and the peripheral edema that she had in service.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the lay statements, along with the opinions by Dr. S. and the August 2010 VA examiner, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for peripheral edema of the lower extremities are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

New and material evidence having been submitted, the claim for service connection for peripheral edema of the lower extremities is reopened.

Service connection for peripheral edema of the lower extremities is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


